DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-9 and 12 are currently pending and rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation, “providing a packaging unit having consisting of paper.”  In view of Applicant’s remarks it appears that the term “having” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “consisting of paper.”  Claim 9 recites the limitation, “wherein a barrier layer is provided as a moisture barrier, oxygen barrier and/or flavor barrier.”  It is not clear as to what “consisting of paper” encompasses because waxed paper, for example, can read on “consisting of paper” even though it includes an additional component.   As another example, a wax or foil lined paper can still be construed as being paper.  That is, “paper” reads on a genus with many species therein.  Applicant’s specification recites that the packaging unit should be provided with a barrier layer, which can be a coating, laminate or varnish or other material application (see page 10, 3rd and 4th paragraphs).  In view of claim 9 and in view of the lack of guidance in Applicant’s specification, for the purpose of examination “consisting of paper” has been construed as meaning that there can be additional components to the paper.  
Claims 2-8 and 12 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103a as being unpatentable over Bartoli (US 20140026761) in view of Weijers (US 20130011521),  and as evidenced by the definition of cardboard.
Regarding claim 1, Bartoli ‘761 teaches a method for packaging food comprising, providing a packaging unit having a circumferential wall (see figure 2, 5, 11) and a bottom, wherein the packaging unit is configured “essentially” in the form of a truncated cone, as shown in figure 11.  The packaging unit forms a cup together with the bottom and has a filter disposed in the packaging unit (see figure 11) and food such as beverage ingredients (see at least paragraph 40) has been packed in the packaging unit.
Claim 1 differs from Bartoli ‘761 in specifically reciting the packaging unit consisting of paper.
However, Weijers teaches containers that can also be compressed (figure 6B, 14C-D) and where the container can be made from paper (see paragraph 72 – cardboard, which is a known type of paper).  See the definition of cardboard, which states that cardboard is a thick, stiff paper.  Weijers thus teaches that the container can be made consisting of paper.  Weijers teaches similar types of food products as that of Bartoli ‘761 (see Weijers paragraph 3; Bartoli ‘761 paragraph 1).
To thus modify Bartoli ‘761 to use paper for the packaging unit would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional materials used for similar types of containers; as well as for providing the desired strength and flexibility to the container.
Regarding claim 2, Bartoli ‘761 discloses adding water to the packaging unit and food contained therein (paragraph 44).
Regarding claim 3, the food can be expelled from the packaging unit using pressurized water (see paragraph 16, 41, 44-45), which reads on fluids.
Regarding claim 4, it is noted that the claim is not limiting regarding what entails “mechanically expelling” the contents from the packaging unit.  Therefore, it is noted that since Bartoli ‘761 also discloses crushing the capsule for dispensing (see paragraph 81: “compressed and crushed … enabling the nozzle to perforate the base wall for the exit of a beverage…By further crushing…all concentrate beverage is forced to exit…”; see also paragraph 92, 94, 100, 101), that this is seen to read on “mechanically” expelling the food (soluble solids) from the packaging unit.
Regarding claim 5, the capsule is seen to be construed as a coffee cartridge.  
Regarding claim 6, because Bartoli ‘761 discloses beverages such as coffee, barley and tea (see paragraph 40, 41) the packaging unit can be construed as containing a wellness, lifestyle or minerals, for example.
Regarding claim 7, Bartoli ‘761 discloses that an edge flange or lip is provided at the top of the packaging unit (see figure 1, item 7, 7a; figure 9, 11), having an approximately constant thickness and that the packaging unit is closed off with a lid at its free end (see figure 1, item 8; paragraph 54; figure e11, item 306,308), wherein the lid is configured to be flat.
Regarding claim 8, Bartoli ‘761 discloses “planned breaking points” are provided in the lid (see figure 11) and where a filter (figure 11, item 30 and paragraph 89) is exposed when the packaging unit is opened (see figure 11).  It is noted that the limitation, “planned breaking points” reads on regions of the lid that are designated to be punctured by the beverage machine, because the same regions would have been pierced on additional capsules placed in the machine.   It is further noted that Bartoli ‘761 discloses lines of weakness for facilitating breaking (see paragraph 48).  Providing similar weaknesses on the lid would have been obvious for this same purpose, as well as foregoing the need to remove the lid.  Bartoli also teaches on figure 11 a filter (30) which is exposed when the packaging unit is opened, and is disposed in the bottom (such as during the compressing step (see paragraph 91-94)), or can be construed as being part of the lid.  That is, elements 306 and 308 together can be construed as the lid to which the filter is attached.  In view of Bartoli ‘761, patentability cannot be seen to be predicated on the specific location of the filter attachment, as such a modification to 
Regarding claim 9, as discussed above under 35 U.S.C. 112b it is noted that “consisting of paper” can also be construed to mean that there can be additional components to the paper.   In this regard, Weijers teaches the desirability of the capsule being gas or liquid tight (see paragraph 47) and using paper that can have a coating for providing such a function (see paragraph 47, 72).  As claim 9 recites providing a barrier that is a coating or laminate or varnish applied to the packaging unit, it is noted that Weijers thus teaches including additional barrier elements for preserving the contents.  Modification of Bartoli, as taught by Weijers and to provide paper with an additional barrier element coated thereto would thus have been obvious to one having ordinary skill in the art, for the similar purpose of protecting the contents of the packaging unit.   
Regarding claim 12, Bartoli ‘761 discloses beverage ingredients.

Claim(s) 9 is/are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 7 above, which relies on Bartoli (US 20140026761) as the primary reference, and in further view of either Gerbaulet (WO 2015059022) or Talon (WO 2015004259).
Regarding claim 9, as discussed above under 35 U.S.C. 112b it is noted that “consisting of paper” can also be construed to mean that there can be additional components to the paper.   In this regard, Weijers teaches the desirability of the capsule being gas or liquid tight (see paragraph 47) and using paper that can have a coating for providing such a function (see paragraph 47, 72).  As claim 9 recites providing a barrier 
Modification of Bartoli, as taught by Weijers and either Gerbaulet or Talon and to provide paper with an additional barrier element coated thereto would thus have been obvious to one having ordinary skill in the art, for the similar purpose of protecting the contents of the packaging unit.   

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihnke (US 20150110928) in view of Weijers (US 20130011521),  and as evidenced by the definition of cardboard.
Regarding claim 1, Kihnke is seen to teach a method for packaging food comprising providing a packaging unit having a circumferential wall, and bottom and having a truncated cone shape, forming a cup, having a filter disposed in the packaging unit (see paragraphs 33-34 and item 24, 32 of the figures) and packaging food in the packaging unit (see the figures and at least, the abstract).
Claim 1 differs from Kihnke in specifically reciting the packaging unit consisting of paper.
However, Weijers teaches containers that can also be compressed (figure 6B) and where the container can be made from paper (see paragraph 72 – cardboard).  Weijers thus teaches that the container can be made from at least one layer consisting 
However, Weijers teaches containers that can also be compressed (figure 6B, 14C-D) and where the container can be made from paper (see paragraph 72 – cardboard, which is a known type of paper).  See the definition of cardboard, which states that cardboard is a thick, stiff paper.  Weijers thus teaches that the container can be made consisting of paper.  Weijers teaches similar types of food products as that of Kihnke (see Weijers paragraph 3; Kihnke paragraph 16, 34).
To thus modify Kihnke, who is not limiting as to the materials of the packaging unit, to use paper for the packaging unit would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional materials used for similar types of containers; as well as for providing the desired strength and flexibility to the container.
Regarding claim 2, Kihnke discloses preparing a product using water (paragraph 16).
Regarding claim 3, Kihnke discloses expelling the contents using fluids such as water (paragraph 16).
Regarding claim 4, Kihnke discloses expelling the contents mechanically, because as shown in figure 2, projection (27) compresses the packaging unit to aid in expelling a content from the packaging unit (see also paragraph 16, 40).
Regarding claim 5, Kihnke discloses a coffee cartridge.
Regarding claim 6, the packaging unit is seen to contain a wellness or lifestyle products, such as coffee and tea or flavored beverage powders (see paragraph 34, 39).
Regarding claim 7, Kihnke discloses a lip or flange (see figure 5, near item 16) having an “approximately constant” thickness and having a flat lid closing off the free end (see paragraph 35).
Regarding claim 8, the bottom is seen to have planned breaking points (see figure 6), which would also have exposed a filter positioned therein (see paragraph 33-34).
Regarding claim 9, as discussed above under 35 U.S.C. 112b it is noted that “consisting of paper” can also be construed to mean that there can be additional components to the paper.   In this regard, Weijers teaches the desirability of the capsule being gas or liquid tight (see paragraph 47) and using paper that can have a coating for providing such a function (see paragraph 47, 72).  As claim 9 recites providing a barrier that is a coating or laminate or varnish applied to the packaging unit, it is noted that Weijers thus teaches including additional barrier elements for preserving the contents.  Modification of Kihnke, as taught by Weijers and to provide paper with an additional barrier element coated thereto would thus have been obvious to one having ordinary skill in the art, for the similar purpose of protecting the contents of the packaging unit.   
Regarding claim 12, Kihnke teaches the food can be beverage ingredients.


Claim(s) 9 is/are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claim 7 above, which relies on Kihnke (US 20150110928) as the primary reference, and in further view of either Gerbaulet (WO 2015059022) or Talon (WO 2015004259).
Regarding claim 9, as discussed above under 35 U.S.C. 112b it is noted that “consisting of paper” can also be construed to mean that there can be additional components to the paper.   In this regard, Weijers teaches the desirability of the capsule being gas or liquid tight (see paragraph 47) and using paper that can have a coating for providing such a function (see paragraph 47, 72).  As claim 9 recites providing a barrier that is a coating or laminate or varnish applied to the packaging unit, it is noted that Weijers thus teaches including additional barrier elements for preserving the contents.  Further to this point, it is noted that Gerbaulet further evidences coated paper to serve as a gas barrier (see page 8, lines 21-28), as does Talon (see page 12, lines 4-8).  
Modification of Kihnke, as taught by Weijers and either Gerbaulet or Talon and to provide paper with an additional barrier element coated thereto would thus have been obvious to one having ordinary skill in the art, for the similar purpose of protecting the contents of the packaging unit.   


Response to Arguments

On page 5 of the response, Applicant urges that the combination does not teach or describe a method for packaging food having a paper packaging unit with a filter as claimed in amended claim 1, which recites that the packaging unit consists of paper.  Applicant urges that Fond ‘899 and Weijers are directed to a filterless system and that the combination would not lead to the method of the present invention.
These arguments are not seen to be persuasive in view of the rejections as presented in this Office Action.  It is further noted that both Bartoli and Kihnke teach filters present in the packaging unit and Weijers has been further relied on to teach conventional materials of construction for similar type of food packaging containers.  It is further noted however, that Weijers also teaches a filter within the packaging unit, as shown in figure 14A, item 635).

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792